Callahan, J.
(dissenting). I vote to remit the matter to the comptroller to determine whether the employees are within the purview of section 220 of the Labor Law and, if he so determines, to fix the prevailing rate.
Peck, P. J., Bbeitel and Bastow, JJ., concur in Per Curiam opinion; Callahan, J., dissents in opinion in which Cohn, J., concurs.
Determination annulled, with $20 costs and disbursements to the petitioners and the matter remitted to the comptroller for fixation of the prevailing rate of wages, without prejudice to the prospective reclassification of the position by the municipal civil service commission. Settle order on notice.